Citation Nr: 0706575	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Seattle, Washington; 
hence, that RO now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss is shown to be 
manifested by no more than level I hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2005 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the June 2005 letter provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  He was also 
provided a statement of the case and supplemental statement 
of the cases in November 2003, December 2003, and April 2006, 
which provided him an additional 60 days to submit additional 
evidence or argument.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision from the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, given the 
communications regarding the evidence necessary to establish 
his claim, and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, the RO has obtained the veteran's 
service medical records.  As of this date, the veteran has 
not submitted any additional medical records.

The Board notes that VA also provided the veteran with an 
examination in connection with his claim.  The veteran 
reported to a December 2002 VA fee basis examination, but a 
subsequent examination was scheduled after that date, and the 
veteran failed to report to the exam.  According to a DRO 
Conference Report dated April 2006, the RO noted that the 
veteran failed to report to the scheduled VA examination on 
July 25, 2005.  The veteran was advised in writing in June 
2005 that failing to report to the scheduled examination 
could adversely affect his claim, and his failure to report 
was discussed in the April 2006 supplemental statement of the 
case.  The Board notes that the veteran has not offered any 
explanation for his failure to report, or requested the 
opportunity to appear for another examination.

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the RO has provided the veteran with the opportunity to 
report for a recent VA examination to clarify the current 
state of his disability.  Nevertheless, the veteran failed to 
report for the scheduled VA examination.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim, and the Board is not 
aware of the existence of any additional relevant evidence 
which has not been obtained.  No further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2006).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2006).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the report of a VA fee 
basis audiological examination conducted in in December 2002.  
That examination showed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
35
50
LEFT
40
25
30
50

Average puretone thresholds were 36 decibels for both ears, 
and Maryland CNC test scores were 100 percent for both ears.  
The audiologist stated that the veteran had moderate high 
frequency sensorineural hearing loss in both ears.

In light of these results, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for bilateral hearing loss.  Based 
upon the results of the December 2002 VA audiological 
examination, from Table VI of 38 C.F.R. § 4.85, a Roman 
Numeral I is derived for the right ear and the left ear.  
Thus, neither is the "better ear."  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.  The intersection point for 
these categories under Table VII shows that the hearing loss 
does not exceed the levels contemplated for the currently 
assigned noncompensable schedular rating.  

There is no contrary evidence of record suggesting that the 
veteran's pure tone thresholds meet the criteria for a higher 
rating, and, as noted, the veteran failed to report for 
subsequent VA examination.  Thus, the Board finds that the 
criteria for a compensable evaluation have not been met.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results of both of these 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest 30 decibels or 
less at 1000 Hz, or 70 decibels or more at 2000 Hz.  

As the evidence  does not show that the veteran met the 
criteria for a compensable evaluation at any time during the 
pendency of this appeal, the Board finds no basis upon which 
to assign  "staged" ratings pursuant to Fenderson, supra.

The Board is aware of the veteran's multiple complaints about 
not being able to hear well, having words repeated to him, 
and having to wear hearing aids.  However, it must be 
reiterated that disability ratings for hearing impairment are 
derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  There was no 
indication that the audiological evaluation produced test 
results which were invalid.  Nevertheless, the clinical 
findings establish that the preponderance of the evidence is 
against a compensable evaluation for bilateral hearing loss 
disability.  Therefore, the benefit-of-the-doubt rule is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


